                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-20049-Civ-TORRES

DIONYS BEJERANO, JORGE L.
GRANADOS MILLIAN, and
all others similarly situated under
29 U.S.C. 216 (b),

      Plaintiffs,

v.

FLEX FLORIDA COPR. d/b/a BEST
AWNINGS, and FELIX G. ARBUCIAS,

      Defendants.

___________________________________________/

                ORDER ON PLAINTIFFS’ MOTION IN LIMINE

      This matter is before the Court on Dionys Bejerano’s and Jorge L. Granados

Millian’s (“Plaintiffs”) motion in limine against Flex Florida Corp. d/b/a Best

Awnings and Felix G. Arbucias (“Defendants”). [D.E. 76]. Defendants responded to

Plaintiffs’ motion on September 25, 2019 [D.E. 77] to which Plaintiffs replied on

October 2, 2019. [D.E. 79]. Therefore, Plaintiffs’ motion is now ripe for disposition.

After careful consideration of the motion, response, reply, relevant authority, and

for the reasons discussed below, Plaintiffs’ motion in limine is GRANTED in part

and DENIED in part.

                                I. BACKGROUND

      Plaintiffs filed this action on January 5, 2018 with allegations that

Defendants violated the Fair Labor Standards Act (“FLSA”). [D.E. 1]. Plaintiffs


                                          1
claim that they worked as awning installers and welders from approximately

February 2013 to December 2017.         Plaintiffs also allege that they worked an

average of 65 hours per week, but that Defendants never paid the extra half time

rate for any hours worked more than 40 hours per week as required under the

FLSA. Accordingly, Plaintiffs request damages, reasonable attorneys’ fees, court

costs, and interest.

                   II. APPLICABLE PRINCIPLES AND LAW

      “The purpose of an in limine motion is to aid the trial process by enabling the

Court to rule in advance of trial on the relevance of certain forecasted evidence, as

to issues that are definitely set for trial, without lengthy argument at, or

interruption of, the trial.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp.

2d 173, 176 (S.D.N.Y. 2008) (citing Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir.

1996)). Under the Federal Rules of Evidence, evidence is considered relevant as

long as it has the tendency to make a fact of consequence more or less probable. See

Fed. R. Evid. 401(a)-(b). The Rules permit the exclusion of relevant evidence when

the probative value is substantially outweighed by danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, and/or

needlessly presenting cumulative evidence. Fed. R. Evid. 403 (emphasis added).

Courts are cautioned to use Rule 403 sparingly, see, e.g., United States v. King, 713

F.2d 627, 631 (1983), in part because the federal rules favor admission of evidence

and in part because relevant evidence is inherently prejudicial to a criminal

defendant. See id. (citing to other sources).



                                           2
      The term Aunfair prejudice@ in and of itself speaks to the ability of a piece of

relevant evidence to lure the fact finder into declaring a defendant=s guilt on

grounds other than specific proof of the offense charged. Old Chief v. United States,

519 U.S. 172, 180 (1997). It also signifies an undue tendency to suggest guilt on an

improper basis, commonly an emotional one. See id.      In the context of a Rule 403

balancing test, the more essential the piece of evidence is to a case, the higher its

probative value; the higher a piece of evidence=s probative value, the less likely it

should be excluded on 403 grounds. See King, 713 F.2d at 631.

      Rule 404(b) provides that while evidence of a defendant=s other crimes,

wrongs, or acts is inadmissible to prove a defendant=s actions conform with his

character, such evidence may be admitted for other purposes such as Aproof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.@   Fed. R. Evid. 404(b).    Essentially, Rule 404(b) Aprotects

against the introduction of extrinsic act evidence when that evidence is offered

solely to prove character.@ Huddleston v. United States, 485 U.S. 681, 687 (1988).

For evidence of other crimes or acts to be admissible under Rule 404(b), (1) the

evidence must be relevant to an issue other than defendant=s character, (2) there

must be sufficient proof to enable a jury to find by a preponderance of the evidence

that the defendant committed the extrinsic act(s) in question, and (3) the probative

value of the evidence cannot be substantially outweighed by undue prejudice. See,

e.g., United States v. Chavez, 204 F.3d 1305, 1317 (11th Cir. 2000). The evidence

must also pass a 403 balancing test. Id. To meet the second prong of the three-part



                                          3
test above, the Government need only make a sufficient showing under which a jury

could believe the act actually happened. See generally Huddleston, 485 U.S. 681.

      Evidence falls outside the scope of Rule 404(b) when it is (1) an uncharged

offense that arose out of the same transaction or series of transactions as the

charged offense, (2) necessary to complete the story of the crime, or (3) inextricably

intertwined with the evidence regarding the charged offense.          United States v.

Baker, 432 F.3d 1189, 1205 n.9 (11th Cir. 2005) (quoting another source).

      Evidence not part of the crime charged but [that] pertain[s] to the
      chain of events explaining the context, motive[,] and set-up of the
      crime, is properly admitted if linked in time and circumstances with
      the charged crime . . . forms an integral and natural part of an account
      of the crime, or is necessary to complete the story of the crime for the
      jury.

United States v. McLean, 138 F.3d 1398, 1403 (11th Cir. 1998). Such evidence must

also still satisfy the requirements of Rule 403. See Baker, 432 F.3d at 1189.

                                  III. ANALYSIS

      Plaintiffs’ motion seeks to exclude evidence of (1) attorneys’ fees and costs, (2)

liquidated damages, (3) the law firm representing Plaintiffs, (4), Plaintiffs’ payment

or non-payment of federal income taxes, (5) and Plaintiffs’ prior arrests, convictions,

pleas, and pending criminal cases. Defendants do not oppose the relief sought as to

first three categories but argue that the wholesale exclusion of any references to

federal income taxes, arrests, convictions, pleas, and pending criminal cases cannot

stand. We will discuss the parties’ arguments in turn.




                                          4
      A.     Fees, Liquidated Damages, and Plaintiffs’ Lawyers

      Plaintiffs’ motion seeks to exclude any reference to attorneys’ fees and costs,

liquidated damages, and the lawyers representing Plaintiffs. Specifically, Plaintiffs

seek to exclude any evidence concerning how they obtained counsel, their

fee/retainer agreement, or any other component of their relationship with their

attorneys. Defendants argue, in response, that they do not object to the exclusion of

fees, costs, and liquidated damages.     Defendants only contend that, as to the

lawyers representing Plaintiffs, Defendants reserve the right to explore this issue if

it becomes relevant at trial. Because Defendants do not otherwise oppose the relief

sought, Plaintiffs’ motion to exclude any reference to attorneys’ fees and costs,

liquidated damages, and Plaintiffs’ legal representation is GRANTED.1

      B.     Plaintiffs’ Federal Income Taxes

      Next, Plaintiffs argue that any references to their payment or nonpayment of

federal income taxes should be excluded under Rule 403 because its probative value

is substantially outweighed by the danger of unfair prejudice and confusion of the

issues. Plaintiffs also claim that any questions related to their payment of taxes is



1      If Plaintiffs’ legal representation becomes a relevant issue at trial,
Defendants may raise the topic at the appropriate time because, for impeachment
purposes, “Defendant[s] may inquire about Plaintiffs motivation in filing this
lawsuit, the basis of [their] claim and formulation of damages, the circumstances
surrounding [their] decision,” and how they met their attorneys. See Tapia v. Fla.
Cleanex, Inc., 2013 WL 12198827, at *1 (S.D. Fla. Mar. 27, 2013) (emphasis in
original). These inquiries are allowed because they go to the validity of the
allegations presented. It would, of course, “be improper for defense counsel to make
unsubstantiated accusations about the actions of Plaintiff[s’] counsel,” when
questioning Plaintiffs on the nature of their relationship with their attorneys. Id.
With that being said, we need not go any further with respect to this issue.

                                          5
irrelevant and that courts in our district have repeatedly found that this issue

creates an undue prejudice in the minds of the jury:

       [T]he undersigned concludes that Defendants shall be precluded from
       suggesting that Plaintiffs failed to pay income taxes because such
       evidence will likely create undue prejudice in the minds of the jurors;
       and, it will likely give rise to collateral disputes—including the extent
       of Plaintiffs’ reporting obligations regarding such taxes—that will
       cause undue delay and confusion of the issues. Thus, Plaintiffs' motion
       in limine to preclude Defendants from introducing evidence that
       Plaintiffs failed to pay income taxes is GRANTED.

Ortiz v. Santuli Corp., 2009 WL 2382144, at *1 (S.D. Fla. Aug. 3, 2009); see also

Torres v. Rock & River Food Inc., 2016 WL 8716674, at *3 (S.D. Fla. May 11, 2016)

(“In this case, the Court is not faced with a plaintiff who falsified tax returns or was

convicted of tax fraud or tax evasion. Although the Court does not condone the

Plaintiff's actions, his failure to pay income taxes has only minor probative value to

his character for truthfulness. That probative value, however, is substantially

outweighed by confusion of the issues and misleading the jury.”) (emphasis in

original).

       Plaintiffs’ motion, as to the payment of federal income taxes, is unpersuasive

because, for impeachment purposes, this topic is probative of Plaintiffs’ character

for truthfulness. See Solano v. A Navas Party Prod., Inc., 2010 WL 11505479, at *2

(S.D. Fla. July 12, 2010) (“If Plaintiff never paid taxes, that too, may be probative of

his truthfulness.”) (citing See Chamblee v. Harris & Harris, Inc., 154 F. Supp. 2d

670, 681 (S.D.N.Y. 2001) (“Evidence that a witness has failed, for years, to file a tax

return is a matter which affects the witness’s credibility.”); Mischalski v. Ford

Motor Co., 935 F. Supp. 203, 208 (E.D.N.Y. 1996) (failure to pay income taxes bears


                                           6
“directly on a plaintiff's propensity for truthfulness and must be admitted for

impeachment purposes if plaintiff takes the stand.”)); see also Tapia, 2013 WL

12198827, at *1 (“Plaintiff seeks to preclude questions about his federal income

taxes; in particular, whether he filed tax returns and whether he reported all

income on his returns. We deny Plaintiff’s request because evidence that he failed

to file tax returns or report all his income is relevant for impeachment purposes.”).

      While Plaintiffs suggest that questions related to federal income taxes may

be prejudicial, that argument is unpersuasive because impeachment evidence is by

definition prejudicial.   The only question is whether the probative value is

outweighed by the danger of unfair prejudice and we conclude that it is not.        In

light of that, the same holds true for Plaintiffs in undermining Defendants’

credibility to the extent the latter failed to file and pay their income taxes. This

means that impeachment evidence cuts both ways and it is the role of the jury to

make the appropriate credibility determinations. Accordingly, Plaintiffs’ motion to

exclude any evidence of their payment or nonpayment of federal income taxes is

DENIED.

      C.     Arrests, Convictions, Pleas, and Pending Criminal Cases

      Plaintiffs’ final argument is that any references to prior arrests, convictions,

pleas, and pending criminal cases should be excluded at trial. Defendants oppose

Plaintiffs’ motion because these items are admissible under Fed. R. Civ. P. 609.

Defendants fail, however, to present any argument that supports their conclusory

assertion. Defendants merely request “that Plaintiffs’ motion be denied and [that]



                                          7
any evidence admissible pursuant to Federal Rule of [E]vidence 609 be allowed at

[t]rial in this case.” [D.E. 77].

       Rule 609 permits a party to impeach a witness with respect to his or her

felony or misdemeanor convictions so long as the convictions are not more than 10

years old. Plaintiffs suggest that prior arrests, convictions, pleas of nolo contendere,

and pending criminal cases are per se inadmissible under the Federal Rules of

Evidence, but that contention is legally incorrect.         For example, as to the

admissibility of pleas of nolo contendere, the Fifth Circuit has concluded that Rule

609 “creates no difference between convictions according to the pleas that preceded

them.”   United States v. Williams, 642 F.2d 136, 138-39 (5th Cir. 1981).2 This

means that pleas of nolo contendere are the equivalent of a “conviction” for purposes

of Rule 609 and that they are admissible depending on the facts of each case.

Factors to consider include the remoteness of the conviction, the nature of the past

crime, and the need for using the prior conviction. See United States v. Cathey, 591

F.2d 268, 276 (5th Cir. 1979). Accordingly, Plaintiffs’ motion to categorically

exclude any prior convictions or pleas of nolo contendere is DENIED.

       As to the other categories that Plaintiffs seek to exclude, Rule 609 cannot be

used to impeach a witness’s credibility for the mere existence of an arrest. See

Capshaw v. United States, 2014 WL 2800848, at *14 (M.D. Ala. June 19,

2014), aff’d, 618 F. App’x 618 (11th Cir. 2015) (“As for O’Neal’s prior arrests for drug


2     Williams was decided on April 8, 1981, and the case is therefore binding
precedent. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(adopting as binding precedent all decisions handed down by the former Fifth
Circuit before October 1, 1981).

                                           8
possession, under Federal Rule of Evidence 609, the mere existence of an arrest is

not admissible to impeach a witness’s credibility.”) (citing United States v.

Labarbera, 581 F.2d 107, 108–09 (5th Cir. 1978)); see also United States v.

Canniff, 521 F.2d 565, 567 (2d Cir. 1975) (“[A]n arrest record alone would be a

tenuous ‘good faith’ basis to support questions concerning prior convictions for

crimes”). “The rationale for this rule is,” that “[u]nder our constitutional scheme a

defendant is presumed innocent until proven guilty, and therefore an arrest,

without more, is quite consistent with innocence and yet its mention may prejudice

the jury against defendant.” Labarbera, 581 F.2d at 109; see also Jones v. Carswell

Prop. Maint., Inc., 2012 WL 163025, at *5 (S.D. Fla. Jan. 19, 2012) (“Rolle’s

alleged convictions were not admissible under Rule 609.”); United States v. Pilati,

2007 WL 9684457, at *7 (N.D. Ala. Oct. 24, 2007) (agreeing that offenses that do not

result in convictions are inadmissible under Rule 609).

      However, we cannot exclude all prior arrests because “[d]epending upon

whether an arrest led to a criminal conviction which could be used for purposes of

impeachment under Rule 609 of the Federal Rules of Evidence, a blanket order

barring the use of all arrests at this time would be improper.” Moyer v. New Prime,

Inc., 2017 WL 5644375, at *4 (N.D. Ga. May 30, 2017). The same reasoning applies

to the exclusion of any pending criminal cases because Rule 609 contemplates the

admissibility of a conviction that may be on appeal. See Fed. R. Evid. 609(e) (“A

conviction that satisfies this rule is admissible even if an appeal is pending.

Evidence of the pendency is also admissible.”). Without any specifics as to the prior



                                         9
arrests or pending criminal cases that Plaintiffs seek to exclude, Plaintiffs’ motion

is unpersuasive for now because a categorical exclusion of these categories cannot

stand. Accordingly, Plaintiffs’ motion to categorically exclude prior arrests,

convictions, pleas of nolo contendere, and pending criminal cases is DENIED.3

                               IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Plaintiffs’ motion in limine [D.E. 76] is GRANTED in part and DENIED in part:

      A. Plaintiffs’ motion to exclude any evidence of attorneys’ fees, costs,

         liquidated damages, and the legal representation of Plaintiffs is

         GRANTED.

      B. Plaintiffs’ motion to exclude any evidence of their payment or nonpayment

         of federal income taxes is DENIED.

      C. Plaintiffs’ motion to exclude any references to their prior arrests,

         convictions, pleas, and pending criminal cases is DENIED.

      DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of

October, 2019.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




3     Plaintiffs may renew their motion at the pretrial conference after reviewing
Defendants’ exhibit list that may reflect any evidence of prior admissible
convictions.

                                         10
